181 F.2d 186
Charles A. CAROLIN, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 11027.
United States Court of Appeals Sixth Circuit.
April 19, 1950.

Petition for Review of a Decision of the Tax Court.
Donald K. Tyler, Detroit, Mich., for petitioner.
Theron L. Caudle, Charles Oliphant, John M. Morawski, Ellis N. Slack, A. F. Prescott, and S. Dee Hanson, Washington, D. C., for respondent.
Before HICKS, Chief Judge, and ALLEN and McALLISTER, Circuit Judges.
PER CURIAM.


1
The above cause coming on to be heard upon the briefs of the parties, the transcript of the record, and the argument of counsel, and the court being duly advised,


2
Now, therefore, it is ordered, adjudged, and decreed that the decision appealed from be and is hereby affirmed upon the opinion of the Tax Court.